 Case 1:19-cr-00119-MAC-ZJH Document 2 Filed 08/07/19 Page 1 of 3 PageID #: 2


                                                                            rMC-rralfiT COURT


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS amp - 7
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                    §         BY
                                            § . DEPUTY..
VS. -                                       § NO. L19-CR- liil.
                                            ?       1           f     «.
SALVADOR GARCIA, JR.


                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        Count One

                                                 (Violation: 18 U.S.C. § 751(a),
                                                 Escape From Custody)

       On or about July 12, 2019, in Jefferson County, Te as, located in the Eastern

District of Texas, the defendant, Salvador Garcia, Jr., did knowingly escape from the

custody of the Federal Bureau of Prisons, where the defendant was lawfully confined at

the direction of the Attorney General, by virtue of a judgment of conviction for a felony

offense by the United States District Court for the Southern District of Texas, for violating

21 U.S.C. § 846, conspiracy to possess with intent to distribute 4,017.55 kilograms of

marihuana.

       All in violation of 18 U.S.C. § 751(a).
                                                                  V
                                          A TRUE BILL




                                          GRA             FOREPERSON
Case 1:19-cr-00119-MAC-ZJH Document 2 Filed 08/07/19 Page 2 of 3 PageID #: 3




JOSEPH D. BROWN
United States Atto ey




Joseph R. Batte
Assistant U.S. Attorney
Case 1:19-cr-00119-MAC-ZJH Document 2 Filed 08/07/19 Page 3 of 3 PageID #: 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTER DISTRICT OF TEXAS
                              BEAUMONT DIVISION

UNITED STATES OF AMERICA §

VS.                                      § NO. 1.T9-CR III
                                         §
SALVADOR GARCIA, JR.                     §


                             NOTICE OF PENALTY

                                     Count One



      Violation:            18 U.S.C. § 751(a)

      Penalty:              Imprisonment of not more than five (5)
                            years, a fine not to exceed $250,000, or
                            both, a term of supervised release of not
                            more than (3) years.

      Special Assessment:      . $100.00
